Name: 1999/759/EC: Commission Decision of 5 November 1999 concerning the importation of certain animal products from New Caledonia and amending Council Decision 79/542/EEC (notified under document number C(1999) 3585) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural policy;  Asia and Oceania;  international trade
 Date Published: 1999-11-23

 Avis juridique important|31999D07591999/759/EC: Commission Decision of 5 November 1999 concerning the importation of certain animal products from New Caledonia and amending Council Decision 79/542/EEC (notified under document number C(1999) 3585) (Text with EEA relevance) Official Journal L 300 , 23/11/1999 P. 0030 - 0034COMMISSION DECISIONof 5 November 1999concerning the importation of certain animal products from New Caledonia and amending Council Decision 79/542/EEC(notified under document number C(1999) 3585)(Text with EEA relevance)(1999/759/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems on importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), and in particular Article 3 thereof,Whereas:(1) Council Decision 79/542/EEC(3), as last amended by Commission Decision 99/301/EC(4), draws up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products;(2) following the information available by the European Community, it appears that New Caledonia is covered by sufficiently well-structured and organised veterinary services; whereas therefore New Caledonia can be added to the list of countries and territories from which Member States authorise imports of meat of wild animals;(3) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Part I of the Annex to Decision 79/542/EEC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 5 November 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 146, 14.6.1979, p. 15.(4) OJ L 117, 5.5.1999, p. 52.ANNEX">TABLE>Imports shall fulfil the appropriate animal and public health requirementsPART 1>PIC FILE= "L_1999300EN.003102.EPS">>PIC FILE= "L_1999300EN.003201.EPS">>PIC FILE= "L_1999300EN.003301.EPS">>PIC FILE= "L_1999300EN.003401.EPS">"